Citation Nr: 0416275	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  02-06 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of dental 
trauma involving teeth, other than numbers 8, 9 and 19.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel





INTRODUCTION

The veteran had active military service from February 1953 to 
March 1955. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which granted service connection for the 
veteran's dental injury from service trauma (for dental 
treatment purposes).  Dental injury from service trauma was 
established for teeth numbered R-1, L-1, and L-14. 

According to his substantive appeal dated May 2002, the 
veteran requested to appear at a Board hearing.  On February 
11, 2003, he withdrew his request for a hearing.

In both April 2003 and September 2003, the Board requested 
additional development regarding the above issue.


FINDINGS OF FACT

1.  The veteran has been granted service connection for 
dental injury resulting from trauma involving fractures of 
teeth numbers 8, 9, and 19 (or teeth numbered R-1, L-1, and 
L-14 under the 1954 Army numbering system).

2.  There is no evidence of record showing that any of the 
veteran's teeth, other than teeth numbered 8, 9, and 19 (or 
teeth numbered R-1, L-1, and L-14 under the 1954 Army 
numbering system), incurred dental trauma during service.

CONCLUSION OF LAW

Service connection for residuals of dental trauma involving 
teeth other than numbers 8, 9 and 19, is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 1712, 5103, 5103A (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.381, 17.161 (2003).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background Facts

According to his February 1953 pre-induction dental record at 
enlistment, the veteran was missing teeth numbered 1, 17, and 
20.  Teeth numbered 9 and 31 
were marked as restorable teeth.  Teeth numbered 16 and 32 
were marked as 
non-restorable teeth.  A March 1953 dental survey report 
indicated that the veteran was missing teeth numbered R-8, L-
16, and L-13.  Teeth numbered R-6, L-6, and R-15 were marked 
as restorable carious teeth.  Teeth numbered L-8 and R-16 
were marked as non-restorable carious teeth.  

On December 1, 1954, the veteran was admitted to an Army 
hospital following an automobile accident.  Physical 
examination revealed considerable abrasions over the left 
side of his face and forehead.  Final diagnosis was 
abrasions, face, forehead, knees, and abdomen.  

According to an December 3, 1954, dental survey report, the 
veteran was missing teeth numbered R-8, L-8, L-16, L-13, R-
13, and R-16.  Teeth numbered R-1, L-1, and L-14 were marked 
as restorable carious teeth.  The report noted teeth 
fractured at R-1, L-1, and L-14.  

According to a February 1955 dental survey report, the 
veteran was missing teeth numbered R-8, L-8, L-16, R-13, and 
R-16.  Tooth numbered R-7 was marked as a restorable carious 
tooth.  At separation in February 1955, the veteran was 
missing teeth numbered 1, 16, 17, 29, and 32.  Tooth numbered 
2 was marked as a restorable tooth.

In February 2001, the veteran stated that while at Fort Hood, 
Texas, he was involved in a car wreck with four other 
soldiers.  His two front teeth were broken and were later 
capped.  He had eight fillings that were loosened and fell 
out.  The veteran requested evaluation of his teeth.

In a claim filed in August 2001, the veteran requested 
service connection for his teeth which were knocked out and 
chipped in 1954 while at Fort Hood, Texas.  

In a rating decision dated September 2001, the RO granted 
service connection for dental injury from service trauma for 
teeth numbered R-1, L-1, and L-14, for dental treatment 
purposes.  In a Notice of Disagreement (NOD) filed March 
2002, the veteran argued that he should be rated for his 
entire mouth due to the head trauma that he suffered from the 
car accident during service.  He claimed that when his head 
was struck, it hit with enough force to knock eight fillings 
out of his teeth.  

In July 2003, the veteran was given a VA examination.  The C-
file was reviewed.  According to the exam report, the veteran 
was involved in an auto accident in 1954 while in service.  
His injuries were subsequently determined to be service-
connected.  Upon review of the December 3, 1954, dental exam, 
the examiner indicated that three teeth were fractured - 
teeth numbered 8, 9, and 19 which were restored.  The 
examiner indicated that he was using the current VA numbering 
system, while the numbering system used in 1954 was 
different.  The examiner transposed the fractured teeth to 
the current numbering system.  So, R-1 = tooth numbered 8, 
which was the maxillary right central incisor; L-1 = tooth 
numbered 9, which was the maxillary left central incisor; and 
L-14 = tooth numbered 19, which was the mandibular left first 
molar.  The examiner noted that tooth number 19 was extracted 
some time later after discharge from service.

Physical findings indicated that the veteran fractured teeth 
numbered 8, 9, and 19.  Tooth number 19 was extracted.  There 
was no scarring, deformity or paresthesia.  Due to the 
absence of tooth number 19, there was some decrease in 
chewing ability.  There was no abnormality of speech.  Oral 
exam revealed a dentition in good repair.  Teeth numbered 8 
and 9 both had full porcelain fused to metal crowns, which 
were in good condition.  Tooth number 19, which was the third 
tooth involved in the auto accident during service, was no 
longer present.  It was present as the time of the accident, 
and was indicated as having been fractured.  The prognosis 
was good.  The examiner stated that replacement of tooth 
number 19 with an implant retained crown would restore 
chewing function.  

According to the oral examination findings report dated July 
2003, the examiner indicated that the veteran had good oral 
health with good oral hygiene, and that all teeth were in 
good repair.  Tooth number 19 was missing, and was service-
connected due to the auto accident during service in 1954.    
 
Analysis

I.	Notification of VCAA Requirements

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part. 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.159).  
 
The RO notified the veteran of the reasons for its decision, 
as well as the laws and regulations applicable to his claim.  
This information was provided in the April 2002 Statement of 
the Case and January 2004 Supplemental Statement of the Case.  
In these documents, the RO also provided notice of what 
evidence it had considered.    
 
To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  Second, the RO must inform the claimant of the 
information and evidence the VA will seek to provide.  Third, 
the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  Finally, the 
RO must request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  See 38 
U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).

In March 2001, the RO sent the veteran a letter providing the 
notices required under VCAA.  In the letter of March 2001, 
the RO explained that it had received the veteran's dental 
claim and referred it to the VA Medical Center in Oklahoma 
City.  The RO specified generally the information and 
evidence needed to substantiate a claim for service 
connection, with specific references to the need to provide 
medical evidence showing that the veteran had the disability 
claimed, and to provide medical evidence connecting the 
current disability to military service.  The letter also 
explained what portion of the evidence and information would 
be obtained by VA, noting, for example, that VA would attempt 
to obtain such things as private medical records and related 
evidence, as well as records from other government agencies 
such as Social Security.  With regard to the claimant's 
responsibilities in the development of the claim, the letter 
of March 2001 explained that the claimant needed to provide 
VA with such information as signed authorization and consent 
to release information forms.  Finally, the claimant was 
asked to tell VA about any additional evidence he wanted VA 
to consider for the condition claimed.  
Thus, the letter of March 2001, as well as several other 
documents sent to the claimant during the course of the 
development of the claim, provided notices as required under 
the provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

In the instant case, the record reflects that a VCAA letter 
was sent in March 2001.  The letter acknowledged receipt of 
the veteran's dental claim, and told the veteran what 
evidence was needed to substantiate a claim for service 
connection.  The veteran has been made aware of how VA would 
assist him in obtaining evidence and information.  He has not 
identified any additional, relevant evidence that has not 
been requested or obtained.  After the RO issued the VCAA 
letter, it is noted that the veteran actively participated in 
the development of his claim.  For example, the veteran 
submitted his NOD in March 2002 and substantive appeal in May 
2002, and was given a VA examination in July 2003.  In view 
of the development that has been undertaken in this claim, 
further development is not needed to comply with VCAA.

II.	Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§  1110, 1131 (West 
1991 & Supp. 2002).

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses and periodontal disease will be considered 
service connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as provided in § 
17.161 of this chapter.  38 C.F.R. § 3.381(a) (2003).

The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service. When 
applicable, the rating activity will determine whether the 
condition is due to combat or other in service trauma or 
whether the veteran was interned as a prisoner of war.  38 
C.F.R. § 3.381(b) (2003).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
38 C.F.R. § 3.381(c) (2003).

The following principles apply to dental conditions noted at 
entry and treated during service: (1) Teeth noted as normal 
at entry will be service connected if they were filled or 
extracted after 180 days or more of active service. (2) Teeth 
noted as filled at entry will be service connected if they 
were extracted or if the existing filling was replaced after 
180 days or more of active service. (3) Teeth noted as 
carious but restorable at entry will not be service connected 
on the basis that they were filled during service.  However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service connected. (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service connected if extraction was required after 180 
days or more of active service. (5) Teeth noted at entry as 
nonrestorable will not be service connected, regardless of 
treatment during service. (6) Teeth noted as missing at entry 
will not be service connected, regardless of treatment during 
service.  38 C.F.R. § 3.381(d) (2003).

The following will not be considered service connected for 
treatment purposes: (1) calculus; (2) acute periodontal 
disease; (3) third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service or 
was due to combat or in service trauma; (4) impacted or 
malposed teeth and other developmental defects unless disease 
or pathology of these teeth developed after 180 days or more 
of active service.  38 C.F.R. § 3.381(e) (2003).

A veteran is entitled to VA outpatient dental treatment if he 
qualifies under one of the categories outlined in 38 U.S.C.A. 
§ 1712 and 38 C.F.R. § 17.161.

Veterans having a service-connected noncompensable dental 
condition adjudicated as resulting from combat wounds or 
other service trauma may be authorized any treatment 
indicated as reasonably necessary for the correction of such 
service-connected noncompensable condition or disability.  38 
C.F.R. § 17.161(c).  
For these purposes, the term "service trauma" does not 
include the intended effects of therapy or restorative dental 
care and treatment provided during a veteran's military 
service.  VAOPGCPREC 5- 97.  

a.	Service connection for residuals of 
dental trauma involving all of the 
veteran's teeth, other than teeth 
numbered 8, 9, and 19, for the 
purpose of receiving outpatient 
dental treatment.

The veteran claims that in addition to being service-
connected for teeth numbered 8, 9, and 19, he is also 
entitled to service connection for residuals of dental trauma 
involving all of his teeth.  The veteran contends that he 
suffered head trauma as a result of the automobile accident 
incurred during service in December 1954.  He claims that 
when his head was struck during the accident, it hit with 
enough force to knock eight fillings out of his teeth.   

The evidence of record does not establish that the veteran 
incurred in-service dental trauma to all of his teeth.  
Service medical records show that the veteran was involved in 
an automobile accident on December 1, 1954, during service.  
A report of dental survey, dated December 3, 1954, clearly 
establishes that the veteran fractured only some of his teeth 
- specifically, those numbered R-1, L-1, and L-14 (or teeth 
numbered 8, 9, and 19 under the current VA numbering system).  
In September 2001, service connection for dental injury from 
service trauma was established for teeth numbered 8, 9, and 
19, for dental treatment purposes.  Service medical records, 
however, do not show injury to any other teeth, as a result 
of the dental trauma incurred from the December 1954 
automobile accident.  Furthermore, there is no indication 
from any other evidence of record that the veteran injured 
his teeth (with the exception of teeth numbered 8, 9, and 19) 
as a result of the dental trauma suffered from the December 
1954 auto accident.  

The Board notes the veteran's contention that when his head 
was struck during the December 1954 automobile accident, it 
hit with enough force to knock eight fillings out of his 
teeth.  However, there is no objective medical evidence to 
support the veteran's contention.    

The objective evidence of record shows that the veteran did 
not incur trauma to his teeth other than the ones identified 
as R-1, L-1, and L-14 (or teeth numbered 8, 9, and 19 under 
the current VA numbering system).  The veteran received a VA 
examination in July 2003 in order to determine whether he 
suffered trauma to any teeth other than teeth numbered 8, 9, 
and 19.  Upon review of the C-file, the examiner stated that 
following the veteran's car accident in 1954, a dental exam 
revealed that three of the veteran's teeth were fractured - 
teeth 8, 9, and 19.  The July 2003 exam report is silent as 
to dental trauma incurred to any other teeth as a result of 
the auto accident.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim of service connection for residuals of dental involving 
all of the veteran's teeth, other than teeth numbered 8, 9, 
and 19, for the purpose of receiving outpatient dental 
treatment, must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for residuals of dental trauma involving 
teeth other than  numbers 8, 9, and 19 is denied.



_________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



